Name: Council Directive 76/631/EEC of 20 July 1976 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France - overseas departments)
 Type: Directive
 Subject Matter: NA;  agricultural policy;  overseas countries and territories;  economic policy
 Date Published: 1976-08-16

 Avis juridique important|31976L0631Council Directive 76/631/EEC of 20 July 1976 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France - overseas departments) Official Journal L 223 , 16/08/1976 P. 0007 - 0010COUNCIL DIRECTIVE of 20 July 1976 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France - overseas departments) (76/631/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as amended by Directive 76/400/EEC (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the Government of the French Republic has communicated to the Commission, in accordance with Article 2 (1) of Directive 75/268/EEC, a list of areas situated in the overseas departments of Martinique, Guadeloupe, Reunion and Guyana and eligible for inclusion in the Community list of less-favoured farming areas, together with the relevant information concerning the characteristics of these areas; Whereas the index used for defining the very difficult climatic conditions referred to in the first indent of Article 3 (3) of Directive 75/268/EEC is for each commune an average altitude of more than 800 metres; Whereas the index used for defining steep slopes as referred to in the second indent of Article 3 (3) of Directive 75/268/EEC is a percentage greater than 20; Whereas where there is a combination of the two abovementioned factors, the criteria used are a minimum altitude of 500 metres and an average slope of 15 %, or a minimum altitude of 400 metres and an average slope of 16 %; Whereas the indices used to define the presence of infertile land referred to in Article 3 (4) (a) of Directive 75/268/EEC are a value of final agricultural production per hectare not exceeding 77 % of the average of Metropolitan France (FF 1 840 and FF 2 400 respectively), or a livestock density of 0.17 livestock units (L.U.) per forage hectare; Whereas the index used to establish the existence, referred to in Article 3 (4) (b) of Directive 75/268/EEC, of economic results appreciably lower than the mean, is the fact that the gross farm income per family worker amounts to approximately 27 % of the national average of Metropolitan France (FF 7 700 and FF 28 400 respectively); Whereas the index used to define a low population as referred to in Article 3 (4) (c) of Directive 75/268/EEC is the fact that the actual density is not greater than one inhabitant per square kilometre ; whereas the percentage of the total active population engaged in agriculture is at least 30 %; Whereas the characteristics used for defining the areas affected by specific handicaps within the meaning of Article 3 (5) of Directive 75/268/EEC are, on the one hand, the unfavourable aspects of natural conditions of production - climatic phenomena of an adverse nature and of frequent occurrence such as cyclones, prolonged periods of drought and of very irregular rainfall, and often very rugged land surfaces - and, on the other hand, handicaps resulting from insularity and remoteness from the mother country ; whereas these characteristics give rise to an increase in the cost of products, especially production materials ; whereas moreover the overall extent of (1)OJ No L 128, 19.5.1975, p. 1. (2)OJ No L 108, 26.4.1976, p. 21. (3)OJ No C 79, 5.4.1976, p. 37. (4)OJ No C 131, 12.6.1976, p. 28. these areas does not exceed 2.5 % of the area of the Member States concerned (0.46 % of the combined area of Metropolitan France and the overseas departments); Whereas the indices thus used by the Government of the French Republic to define the three classes of area in the overseas departments communicated to the Commission satisfy, respectively, the characteristics of the mountain areas, the less-favoured areas and the areas affected by specific handicaps referred to in Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the communication of the Member State concerned does not describe the present situation in the areas in question with regard to the infrastructure referred to in Article 3 (2) of Directive 75/268/EEC ; whereas it appears that the infrastructure is inadequate ; whereas moreover the absence of information about current or proposed programmes prevents an assessment of the period within which a definite improvement will occur in this situation ; whereas it nevertheless appears expedient to include the areas in question in the Community list of less-favoured farming areas, on the understanding that the Government of the French Republic will present shortly a detailed communication to the Commission on this subject, HAS ADOPTED THIS DIRECTIVE: Article 1 The areas situated in the overseas departments of Guadeloupe, Reunion, Martinique and Guyana which are listed in the Annex shall be included in the Community list of less-favoured farming areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC. Article 2 The Member State concerned shall forward to the Commission by the end of 1976 at the latest, a detailed communication indicating the period within which measures for the substantial improvement of infrastructure will be effective in the areas listed in Annex. Article 3 This Directive is addressed to the French Republic. Done at Brussels, 20 July 1976. For the Council The President A.P.L.M.M. van der STEE ANHANG - BILAG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE Zones dÃ ©favorisÃ ©es au sens de l'article 3 paragraphe 3 de la directive 75/268/CEE DÃ ©partement de la Guadeloupe Parties de communes : Deshaies, Pointe-Noire, Bouillante, Vieux-Habitants, Baillif, Saint-Claude, Gourbeyre, Vieux-Fort, Trois-RiviÃ ¨res, Capes-terre, Sainte-Anne, Morne-Ã -l'Eau, Gosier, Abymes. DÃ ©partement de la Martinique Communes : Fonds-Saint-Denis, Le Morne-Rouge, Le Morne-Vert. Parties de communes : L'Ajoupa-Bouillon, Basse-Pointe, Bellefontaine, Le Carbet, Case-Pilote, Fort-de-France, Grand-RiviÃ ¨re, Gros-Morne, Le Lorrain, Macouba, Le Marigot, Le PrÃ ªcheur, Saint-Joseph, Sainte-Marie, Saint-Pierre, Schoelcher. DÃ ©partement de la RÃ ©union Communes : Cilaos, Plaine-des-Palmistes, Salazie. Parties de communes : Les Avirons, Bras-Panon, Entre-Deux, L'Ã tang-SalÃ ©, Petite-Ã le, La Possession, Saint-AndrÃ ©, Saint-BenoÃ ®t, Saint-Denis, Saint-Leu, Saint-Louis, Saint-Joseph, Sainte-Marie, Saint-Paul, Saint-Philippe, Saint-Pierre, Sainte-Rose, Sainte-Suzanne, Le Tampon, Les Trois Bassins. Zones dÃ ©favorisÃ ©es au sens de l'article 3 paragraphe 4 de la directive 75/268/CEE DÃ ©partement de la Guyane Zone des communes cÃ ´tiÃ ¨res entre la cÃ ´te et la limite de l'ancienne colonie de la Guyane : Saint-Laurent-du-Maroni, Mana, Iracoubo, Sinnamary, Kourou, Macouria-Tonate, Montsinery-Tonnegrande, Cayenne, Matoury, Remire-Montjoly, Roura, Regina, Ouanary, Saint-Georges-de-l'Oyapok. Zone de l'intÃ ©rieur : bande de deux kilomÃ ¨tres de largeur le long des fleuves frontiÃ ¨res Maroni, Ã l'Ouest, et Oyapok, Ã l'Est : Grand-Santi-Papa-Ichton, Maripasoula (Ã l'ouest sur le Maroni), Saint-Georges-de-l'Oyapok (Ã l'est sur l'Oyapok). Zones dÃ ©favorisÃ ©es au sens de l'article 3 paragraphe 5 de la directive 75/268/CEE DÃ ©partement de la Guadeloupe Grande-Terre Communes : Anse-Bertrand, Port-Louis, Le Moule, Saint-FranÃ §ois, Pointe-Ã -Pitre, Petit-Canal. Parties de communes : Sainte-Anne, Morne-Ã -l'Eau, Le Gosier, Abymes. Basse-Terre Communes : Baie-Mahault, Lamentin, Petit-Bourg, Sainte-Rose, Basse-Terre, Goyave. Parties de communes : Deshaies, Pointe-Noire, Bouillante, Vieux-Habitants, Baillif, Saint-Claude, Gourbeyre, Vieux-Fort, Trois-RiviÃ ¨res, Capes-terre. DÃ ©pendances : Les Saintes : Terre-de-Haut, Terre-de-Bas ; La DÃ ©sirade, Marie-Galante, Saint-BarthÃ ©lemy, Saint-Martin. DÃ ©partement de la Martinique Communes : Les Anses-d'Arlets, Le Diamant, Ducos, Le FranÃ §ois, Le Lamentin, Le Marin, RiviÃ ¨re-Pilote, RiviÃ ¨re-SalÃ ©e, Le Robert, Saint-Esprit, Sainte-Anne, Sainte-Luce, TrinitÃ ©, Les Trois-Ã lets, Le Vauclin. Parties de communes : L'Ajoupa-Bouillon, Basse-Pointe, Bellefontaine, Le Carbet, Case-Pilote, Fort-de-France, Grand-RiviÃ ¨re, Gros-Morne, Le Lorrain, Macouba, Le Marigot, Le PrÃ ªcheur, Saint-Joseph, Sainte-Marie, Saint-Pierre, Schoelcher. DÃ ©partement de la RÃ ©union Communes : Le Port Parties de communes : Les Avirons, Saint-Denis, La Possession, Saint-Paul, Les Trois-Bassins, Saint-Leu, l'Ã tang-SalÃ ©, Saint-Louis, Entre-Deux, Saint-Pierre, Le Tampon, Petit-Ile, Saint-Joseph, Saint-Philippe, Sainte-Rose, Saint-BenoÃ ®t, Bras-Panon, Saint-AndrÃ ©, Sainte-Suzanne, Sainte-Marie.